Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 1 of 35 PageID #: 5




                               EXHIBIT A
    Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 2 of 35 PageID #: 6

                                                            0.Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                      Mon, Mar 8, 2021

Server Name:               Kyle Bowers




Entity Served              TIGI LINEA CORP.

Agent Name                 C T CORPORATION SYSTEM

Case Number                17-6809-442                                         •

Jurisdiction               TX




                                                        111
                                                                                                               E-Served via EFile.TXGourth.gov
  Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 3 of 35 PageID #: 73/5/2021 10:19 ,



                          /           CITATION -TRC 99 and 106
THE STATE OF TEXA                                                                            COUNTY OF DENTON
                                                  CAUSE NO. 17-6809-442

TO: TIGI Linea Corp. - Registered Agent CT Corporation System Inc., 1999 Bryan St., Ste. 900, Dallas TX
75201; (or wherever he/she may be found)

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you. In addition to filing a written answer with the
clerk, you may also be required to make initial disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

                         431st Judicial District Court
 Court:
                         1450 E. McKinney, 4th Floor, Denton, TX 76209
 Cause No.:              17-6809-442
 Date of Filing:         08/18/2017
 Document:               Plaintiff's Original Petition, Jury Demand, and Request for Disclosure
 Parties in Suit:        Xiao Dan Koshar; TIGI Linea Corp.
                         David Trantham, District Clerk
 Clerk:
                         1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or                Xiao Dan Koshar
 Party's Attorney:       PO Box 8143 Tumacacori AZ 85640

   Issued under my hand and seal of this said court on this the 5th day of March, 2021.
                                                                                    David Trantham, District Clerk
                                                                                   Dento     enton County, Texas

                                                                   BY:        IAA,i-;,tU                                 , Deputy
                                                                         Kristie Kaviani

                                                        Service Return

Came to hand on the           day of                       , 20    , at       m., and executed on the             day of
                        , 20_, at           M by delivering to the within named     •
                                                                                                            in person a true copy
of this citation, with attached copy(ies) of the Plaintiff's Original Petition, Jury Demand, and Request for Disclosure, at


 Service Fee: $                                                                                               Sheriff/Constable
                                                                                                                County, Texas

 Service ID No.                                                                                     Deputy/Authorized Person

                                                      VERIFICATION
         On this day personally appeared                                                             known to me to be the
person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of perjury, I attest that the
foregoing instrument has been executed by me in this cause pursuant to the Texas Rules of Civil Procedure. I am over the age
of eighteen years and I am not a party to or interested in the outcome of this suit, and have been authorized by the Denton
County Courts to serve process.
         Subscribed and sworn to before me on this the             day of                                  , 20_
                                                                                                                Notary Public
                                                                            FILED: 8/18/2017 4:08 PM
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page SHERRI
                                                            4 of 35ADELSTEIN
                                                                    PageID #: 8
                                                                            Denton County District Clerk
                                                                            By: Velia Duong, Deputy
                                          17-6809-442
                                  NO.


 XIAO DAN KOSHAR,
 Plaintiff,                                             IN THE DISTRICT COURT

 vs.                                                             JUDICIAL DISTRICT

TIGI LINEA CORP.,                                       DENTON COUNTY, TEXAS
Defendant.


                   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                          AND REQUEST FOR DISCLOSURE

 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff, Xiao Dan "Dannie" Koshar ("Ms. Koshar" or "Plaintiff") and

 files this, her Original Petition, Jury Demand and Request for Disclosure against Defendant TIGI

 Linea Corp. ("Unilever" or "Defendant") to redress certain grievances arising under the Texas

 Commission on Human Rights Act ("TCHRA"), Tex. Lab. Code §§ 21.001 et. seq. In support

 thereof, Plaintiff respectfully states as follows:

                     I. DISCOVERY CONTROL PLAN & CLAIM FOR RELIEF

 1.      Plaintiff intends that this suit be governed by Discovery Control Level Two and

         affirmatively pleads that this suit is not governed by the expedited-actions process in

         Texas Rule of Civil Procedure 169 because Plaintiff requests injunctive relief and

         monetary relief over $100,000.

 2.      Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000 and

         nonmonetary relief.




 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                        Page 1 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 5 of 35 PageID #: 9



                       II. PARTIES, JURISDICTION, AND VENUE

 3.    Plaintiff, Xiao Dan Koshar, is an individual who resides in Arizona.

 4.    Unilever is a Texas corporation that may be served with process by serving its registered

       agent for service of process, C T Corporation System, at its registered address, 1999

       Bryan St. Ste. 900 Dallas, Texas 75201.

 5.    This court has jurisdiction over this matter because it arises under the laws of the State of

       Texas. The amount in controversy exceeds the minimum jurisdictional limits of this

       Court.

 6.    Venue is appropriate in this Court under Tex. Civ. Prac. & Rem. Code § 15.017 because

       actions giving rise to the suit took place in this county.

                               III. FACTUAL BACKGROUND

 7.    Ms. Koshar began working for TIGI Linea Corporation on or about April 9, 2015.

 8.    Throughout her employment, Ms. Koshar gave her best efforts to TIGI.

 9.    Ms. Koshar was employed as a contract Demand Planner throughout her employment

       with TIGI.

 10.   ' Ms. Koshar anticipated a long, successful career with TIGI.

 11.   Unfortunately, TIGI discriminates against employees on the basis of race and national

       origin.

 12.   Ms. Koshar's national origin is Chinese.

 13.   Throughout the course of her employment, Ms. Koshar discovered that TIGI refuses to

       provide opportunities for advancement to Black and Chinese individuals because of their

       race and/or national origin.

 14.   Ms. Koshar has heard TIGI employees, including TIGI's Customer Service. Manager for



 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                         Page 2 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 6 of 35 PageID #: 10



       its Distribution Center, Rebecca Landrey, make derogatory comments about Black

       employees.

 15.   On or about July 10, 2015, Ms. Landrey stated, in reference to a Black former employee,

       "You don't know what kind of drugs you are going to find on these black people."

 16.   Ms. Koshar has also seen White employees favored over Black and Chinese employees.

 17.   By way of example, Crystal Roberson, a female, Black TIGI employee with more than

       ten years of experienced was relocated to her group in or around July 2015.

 18.   Ms. Koshar and her team had been working a few months on a product life cycle

       development project.

 19.   However, the team's supervisor at the time, Michelle Fussey, had Ms. Roberson teach

       Jessie Obrien, a White female employee with less experience, what the team developed in

       the Oracle system and how it worked.

 20.   Ms. Oberin had no part whatsoever earlier in this project and was completely new to the

       project.

 21.   Even though Ms. Oberin did not even have a beginner's level knowledge of this system,

       she was placed to oversee this database management system by Ms. Fussey.

 22.   Ms. Koshar has also been passed over for two promotions to permanent employment

       positions, despite her contributions to Unilever and her exceptional qualifications.

 23.   On or around July 24, 2015, Ms. Koshar applied for a permanent position with TIGI as a

       Supply Chain/Logistics Manager with TIGI's Director of Supply Chain, Manjula

       Kekulthotuwa.

 24.   When Ms. Koshar inquired about the position, Mr. Kekulthotuwa instructed her to e-mail

       Ms. Fussey regarding position but did not have her complete a formal application of any ,



 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                        Page 3 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 7 of 35 PageID #: 11



       kind.

 25.   Mr. Kekulthotuwa instructed Ms. Fussey to set up an interview with her for the position.

 26.   Ms. Koshar was interviewed for the position by Ms. Fussey, Ms. Landrey, and Jim

       Marcheschi, TIGI' s Operations Manager.

 27.   Mr. Marcheschi was very indignant towards Ms. Koshar during the entire interview.

 28.   He wanted to disqualify her for this position based upon his opinion that Ms. Koshar did

       not have any "picking" experience, which refers to unloading boxes usin❑a forklift.

 29.   Ms. Fussey concentrated her interview questions towards her regarding certain types of

       problems and troublesome experiences occurring in the Lewisville TIGI Distribution

       Center.

 30.   Ms. Fussey wanted to hear from Ms. Koshar what her proposed solutions were to these

       many different instances of Supply Chain matters.

 31.   Ms. Koshar provided full, clear, and detailed answers to all her questions.

 32.   Ms. Fussey seemed very pleased with her responses and told Ms. Koshar during the

       course of her questions that Ms. Koshar was doing a "very good job."

 33.   Ms. Fussey also sent Ms. Koshar an email after the interview stating as much.

 34.   During the course of this interview, Ms. Fussey was copying down on a notebook Ms.

       Koshar's solutions and remedy responses.

 35.   Before the interview was conducted, while waiting upstairs in Mr. Marcheschi's office,

       Ms. Koshar clearly overheard Mr. Marcheschi's wife talking to him over the phone about

       Adam Lapino and his status of employment for the position in question.

 36.   After the interview, Ms. Koshar sent a thank you email to Mr. Kekulthotuwa, stating that

       he "could rely on her to provide timely, accuate and unbiased reporting information" if



 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                          Page 4 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 8 of 35 PageID #: 12



       Ms. Koshar were selected for the Supply Chain/ Logistics Manager position.

 37.   A few days later, Ms. Fussey, with an obvious display of sarcasm told her. "Oh, Ms.

       Koshar certainly provide timely, accurate and unbiased reporting information . . . in her

       position."

 38.   Ms. Koshar was shocked to hear that she used the same choice of words that Ms. Koshar

       had in her "Thank you" email to Mr. Kekulthotuwa.

 39.   Ms. Koshar later discovered that her application for this position was not handled per the

       company's existing job application protocol.

 40.   TIGI and its parent company, Unilever, use an outside recruiting firm to oversee job

       application status and schedule interview appointments.

 41.   From her understanding, there is no official record of her applying for the Supply

       Chain/Logistics Manager position.

 42.   Soon afterwards, her co-worker, Susan Grammar told her that she heard Mr. Marcheschi

       'say that he, "[Does] not want any smart lady to work at Distribution Center. I already

       have her wife! That's plenty!"

 43.   Ms. Koshar was ultimately not selected for the Supply Chain/Logistics Manager position.

 44.   Adam Lapino, a White male who was clearly less qualified than her for the position, was

       selected.

 45.   Ms. Koshar has exceptional credentials in supply chain management.

 46.   In fact, Ms. Koshar has a degree in Supply Chain Management from one of the top

       supply chain management schools, Arizona State University.

 47.   Ms. Koshar was also a certified purchasing manager and am a member of the Institute for

       Supply Chain Management.



 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                      Page 5 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 9 of 35 PageID #: 13



 48.   In addition, Ms. Koshar has extensive experience in international business management.

 49.   In or around mid-October 2015, Ms. Fussey informed her that she had no budget for her

       to be placed as a permanent employee or to continue working as a contract employee.

 50.   Shortly after, Ms. Fussey, Gail Houston, and Ms. Koshar had a meeting.

 51.   Ms. Houston wanted to confirm with Ms. Fussey that Ms. Koshar was no longer needed

       in Ms. Fussey's group so Ms. Houston could transfer her to her group as a contract

       employee.

 52.   Ms. Fussey and Ms. Houston agreed that Ms. Koshar should transition to Ms. Houston's

       group on Noveniber 1, 2015.

 53.   The next day after this meeting, Ms. Fussey told her. "You don't have to work with Gail. .

       I'll understand."

 54.   Ms. Fussey spoke in a low and hateful manner about Ms. Houston and gave her the

       distinct impression that Ms. Koshar would not like Ms. Houston because she is Black.

 55.   Contrary to Ms. Fussey's claim, .Ms. Koshar had just met Ms. Houston and thought she

       was a very nice person.

 56.   In or around January 2016, Ms. Houston told her she had attended a group meeting with

       other department managers.

 57.   They came to discuss the possible job promotion of Ms. Obrien to a managerial position.

 58.   Ms. Houston informed her that this practice is TIGI protocol.

 59.   Ms. Koshar was surprised to learn of discussions related to promoting Ms. Obrien, as she

       only has high school diploma.

 60.   Ms. Houston further informed her that Ms. Fussey had told the other managers present

       that one of the major reasons Ms. Obrien deserved a managerial position is that she had



 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
 AND REQUEST FOR DISCLOSURE                                                     Page 6 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 10 of 35 PageID #: 14



        successfully undertaken and accomplished a long list of achievements.

  61.   Ms. Fussey showed that list to the other managers.

  62.   According to Ms. Houston, many of the managers told Ms. Fussey that they knew Ms.

        Obrien had not done any of what Ms. Fussey had claimed.

  63.   For example, Ms. Fussey attributed several projects for which Ms. Koshar had been in

        charge and had completed to Ms. Obrien.

  64.   According to Ms. Houston, Ms. Fussey then told the other managers that she "would not

        cooperate with them in the future when they wanted any of their people promoted."

  65.   Ms. Houston also stated that Ms. Fussey threatened to refuse to vote in favor of the

        promotion of a member of Ms. Houston's team.

  66.   Most of the managers present at that meeting knew Ms. Koshar, not Ms. Obrien, had

        successfully accomplished those needed tasks and duties for Michelle's group.

  67.   In or around March 2016, Ms. Koshar applied for another permanent position as a

        Logistics Manager at TIGI.

  68.   This time Ms. Koshar was instructed of the proper TIGI protocol to follow when

        applying for this position and followed that protocol.

  69.   The interview was conducted with the Supply Chain Operations manager, Mr. Lapino.

  70.   The interview process started in his office and concluded walking from his office and

        through the warehouse Distribution Center.

  71.   When Mr. Lapino asked Ms. Koshar about some of her accomplishments at TIGI, Ms.

        Koshar informed him about her successfully completing the product life cycle data and

        Oracle master data project.

  72.   Before Ms. Koshar could mention anything else, he told her, "Oh, I thought that was



  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                     Page 7 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 11 of 35 PageID #: 15



        Jessie Obrien who did that?"

  73.   Ms. Koshar was shocked to hear Mr. Lapino's statementUand was concerned that Ms.

        Fussey's attributing her accomplishments to Ms. Obrien would prevent her from

        advancing with TIGI.

  74.   On the way through the warehouse Mr. Lapino told Ms. Koshar that he "really wanted to

        learn how to do this job," referencing his new position (for which Ms. Koshar had

        applied), and told her during the course of the interview that he thought Ms. Koshar was a

        good candidate for the Logistics Manager position.

  75.   Mr. Lapino led her to believe that the he wanted to hire her as Logistics Manager so he

        could work with Ms. Koshar and so shecould help him learn his new position.

  76.   A few days after her interview with Mr. Lapino, Ms. Koshar was walking through the

        office area to the ladies' room.

  77.   Mr. Marcheschi was standing in entry of the bathroom hallway and confronted her before

        Ms. Koshar was able to pass him.

  78.   He told her in an angry tone of voice, "We have to be fair to other people considered for

        this position."

  79.   Ms. Koshar did not respond and was shocked by his behavior.

  80.   Ms. Koshar had not spoken with him about the Logistics Manager position at any time.

  81.   He also demanded in the same tone of voice that Ms. Koshar "stop following [him]."

  82.   He was visibly angry.

  83.   Ms. Koshar later noticed that the Logistics Manager position was reposted to TIGI's

        website.

  84.   Ms. Koshar also heard from a coworker that Mr. Marcheschi has flirted with her and



  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                      Page 8 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 12 of 35 PageID #: 16



        would not stop, even though she indicated she did not want him to flirt with her.

  85.   A few weeks afterwards, Mr. Lapino told Ms. Koshar that the reason she did not get the

        Logistics Manager position was that Ms. Koshar did not have enough warehouse

        experience.

  86.   Mr. Lapino also said that he thought the warehouse was not "a good environment for

        [Ms. Koshar]."

  87.   Ms. Koshar took this to mean that the warehouse would not be a good environment for

        her because she was female.

  88.   Ms. Koshar was surprised to hear Mr. Lapino's explanaton, as the Logistics Manager

        position concerned international shipping and all the documentation requirements that go

        with it.

  89.   TIGI's Lewisville Distribution Center is a go-through world-wide Distribution Center.

  90.   In or around April 2016, Ms. Koshar expressed concern to Mr. Kekulthotuwa that Ms.

        Koshar had not been selected for the Logistics Manager position because of her race and

        sex.

  91.   Ms. Koshar told Mr. Kekulthotuwa during Ms. Houston's group meting that                 she

        successfully completed all the assignments well ahead of schedule and that she proved

        that she did very good job for the things that TIGI wanted of her and that other people

        could not do.

  92.   Ms. Koshar asked Mr. Kekulthotuwa to help her obtain a permanent management

        position.

  93.   Mr. Kekulthotuwa was openly rude and verbally attacked her by accusing her of wanting

        her managers job, which was not true.



  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                       Page 9 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 13 of 35 PageID #: 17



  94.    Ms. Koshar pointed out that she was very well qualified for the open Logistics Manager

         position under Mr. Lapino and that the job was still open.

  95.    Ms. Koshar asked Mr. Kekulthotuwa to reconsider her for the position, to which he

         responded, "Even you are qualified, I do not need to hire you."

  96.    Mr. Kekulthotuwa assured her that he would see if she could be reconsidered for the

         Logistics Manager position, but ultimately she was not selected for the position.

  97.    A coworker later told her that Mr. Kekulthotuwa held several managers' meetings in

         which he told the managers to watch out for her and instructed them to be careful.

  98.    Ms. Koshar has seen other managers, including Ms. Landrey and Ms. Fussey, push Black

         employees out of their groups, including Sophia Brown, Shantell Evans, and Crystal

         Roberson.

  99.    It is Ms. Koshar's understanding that in Mr. Marcheschi will only hire White, male

         managers for his group.

  100.   Because Ms. Koshar was not selected for either promotion, her employment with TIGI

         ultimately came to end in in May 2016.

                                    IV. CAUSES OF ACTION

  A. Sex Discrimination

  101.   Plaintiff re-alleges and incorporates the allegations contained in the above paragraphs as

         if fully stated herein.

  102.   Defendant's actions as described herein constitute unlawful sex discrimination in

         violation of Title VIE of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

         seq.

  103.   Plaintiff has satisfied all jurisdictional prerequisites in connection with Plaintiffs claims.


  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                            Page 10 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 14 of 35 PageID #: 18



  104.   As a result of Defendant's unlawful discrimination, Plaintiff has suffered and expects to

         suffer pecuniary losses, including but not limited to, lost wages and other benefits

         associated with her employment.

  105.   As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary losses

         including, but not limited to, emotional pain, suffering, inconvenience, personal

         humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary damages.

  106.   Defendant acted at all relevant times with malice and/or reckless indifference to

         Plaintiff's federally-protected rights. Plaintiff therefore seeks punitive damages under 42

         U.S.C. § 1981a.

  107.   Defendant's actions referenced in the paragraphs above have caused Plaintiff to retain the

         services of the undersigned counsel in order to pursue her rights in this action.

         Consequently, Plaintiff seeks attorneys' fees, exprt costs, and other costs of suit under

         42 U.S.C. § 2000e-5(k).

  108.   Additionally, Plaintiff seeks any and all equitable relief necessary to return her to the

         position that she would have been in but for Defendant's unlawful discrimination.

  B. TCHRA National Origin Discrimination

  109.   Plaintiff re-alleges and incorporates the allegations contained in the above paragraphs as

         if fully stated herein.

  110.   Defendant's    actions    as   described   herein   constitute   unlawful   national   origin

         discrimination in violation of the Texas Commission on Human Rights Act, Tex. Lab.

         Code § 21.051.

  111.   Plaintiff has satisfied all jurisdictional prerequisites in connection with her claims under

         the Texas Labor Code.


  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                          Page 11 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 15 of 35 PageID #: 19



  112.    As a result of Defendant's unlawful discrimination, Plaintiff has suffered and expects to

          suffer pecuniary losses, including but not limited to, lost wages and other benefits

          associated with her employment.

  113.    As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary losses

          including, but not limited to, emotional pain, suffering, inconvenience, personal

          humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary damages.

  114.    Defendant acted at all relevant times with malice and/or reckless indifference to

          Plaintiff's state-protected rights. Plaintiff therefore seeks punitive damages under the

          Texas Labor Code.

  115.    Defendant's actions referenced in the paragraphs above have caused Plaintiff to retain the

          services of the undersigned counsel in order to pursue her state rights in this action.

          Consequently, Plaintiff seeks attorneys' fees, exprt costs, and other costs of suit under

          the Texas Labor Code.

  116.    Additionally, Plaintiff seeks any and all equitable relief necessary to return her to, the

          position that she would have been in but for Defendant's unlawful discrimination.

  C.     Retaliation

  117.    Plaintiff realleges and incorporates the allegations contained in the Paragraphs above as if

          fully stated herein.

  118.    Defendant intentionally retaliated against Plaintiff in violation of Tex. Lab. Code §§

          21.001 et seq.

  119.    As a result of the unlawful retaliatory actions of Defendant as described above, Plaintiff

          has suffered, and will continue to suffer, actual damages in the form of lost wages,

          medical and mental health costs, both past and future, and lost employment benefits, for


  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                          Page 12 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 16 of 35 PageID #: 20



         which she hereby sues.

  120.   As a result of Defendant's unlawful retaliation, Plaintiff has suffered compensatory

         damages by reason of emotional pain, suffering, inconvenience, mental anguish, loss of

         enjoyment of life, and other non-pecuniary damages, for which she hereby sues.

  121.   At all times relevant to this action, Defendant acted with malice or reckless indifference

         to Plaintiff's federally protected rights, thus entitling her to punitive damages, for which

         she hereby sues.

  122.   To redress the injuries sustained by Plaintiff on account of Defendant's retaliatory

         actions, Plaintiff has retained the undersigned counsel to represent her in this action.

         Plaintiff therefore seeks recovery of her reasoable attorneys' fees, experts' fees, and

         costs.

                                       V. JURY DEMAND

  123.   Plaintiff hereby makes a demand for a trial by jury on all issues, claims and defenses in

         this action.

                               VI. REQUEST FOR DISCLOSURE

  124.   Defendant is requested to disclose, within 50 days of service of this request, the

         information and material described in Texas Rule of Civil Procedure 194.2.




  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                         Page 13 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 17 of 35 PageID #: 21



                                            VII.   PRAYER

  125.   WHEREFORE, Plaintiff Ms. Koshar respectfully requests that the above-named

         Defendant, be cited to appear in this matter and that, after jury trial by proof, she be

         awarded:

                     i.   Back pay, including but not limited to, lost wages (salary and

                          commissions) and other employment benefits;

                    ii.   Reinstatement to Plaintiff position of employment, equivalent position of

                          employment, or the position of employment Plaintiff would have enjoyed

                          but for the discrimination and retaliation;

                 iii.     In the event that reinstatement is not feasible, front pay with respect to all

                          pay and benefits Plaintiff would have received but for termination;

                 iv.      Judgment against Defendant for compensatory damages including

                          emotional pain, suffering, inconvenience, mental anguish, and loss of

                          enjoyment of life;

                    v.    Actual damages;

                 vi.      Punitive damages;

                vii.      Liquidated damages in the maximum amount allowed by law;

                viii.     Judgment against Defendant for Plaintiffs reasonable attorneys' and

                          experts' fees; and costs of suit; and

                 ix.      Prejudgment and post-judgment interest as allowed by law;

                    x.    Such other and further legal and/or equitable relief to which Plaintiff may

                          be justly entitled, as this court may deem proper.




  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                                            Page 14 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 18 of 35 PageID #: 22




                                           Respectfully submitted,


                                           Date:



                                           Xiao Dan "Dannie" Koshar, Pro Se
                                           P.O. Box 8143
                                           Tumacacori, Arizona 85640
                                           xiao99win@yahoo.com




                                               t




  PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
  AND REQUEST FOR DISCLOSURE                                          Page 15 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 19 of 35 PageID #: 23




                                           Respectfully submitted,


                                           Date:      121 2° 1 7
                                                    ? Ci

                                             x ;6' 0 -a', 1<-051,-
                                           Xiao Dan "Dannie" Koshar, Pm Se
                                           P.O. Box 8143
                                           Tumacacori, Arizona 85640
                                           xiao99win@yahoo.com




   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                        Page 15 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 20 of 35 PageID #: 24




                                     NO.     (   7-     t‘?D 1    - (Piet
   XIAO DAN KOSHAR,
   Plaintiff,                                             IN THE DISTRICT COURT

   vs.                                                             JUDICIAL DISTRICT

   TIGI LINEA CORP.,                                      DENTON COUNTY, TEXAS
   Defendant.


                     PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                            AND REQUEST FOR DISCLOSURE

   TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW Plaintiff, Xiao Dan "Dannie" Koshar ("Ms. Koshar" or "Plaintiff') and

   files this, her Original Petition, Jury Demand and Request for Disclosure against Defendant TIGI

   Linea Corp. ("Unilever" or "Defendant") to redress certain grievances arising under the Texas

   Commission on Human Rights Act ("TCHRA"), Tex. Lab. Code §§ 21.001 et. seq. In support

   thereof, Plaintiff respectfully states as follows:

                       I. DISCOVERY CONTROL PLAN & CLAIM FOR RELIEF

   1.      Plaintiff intends that this suit be- governed by Discovery Control Level Two and

          affirmatively pleads that this suit is not governed by the expedited-actions process in

          Texas Rule of Civil Procedure 169 because Plaintiff requests injunctive relief and

           monetary relief over $100,000.

   2.      Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000 and

          nonmonetary relief.




   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                       Page 1 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 21 of 35 PageID #: 25




                          II. • PARTIES, JURISDICTION, AND VENUE

    3.   Plaintiff, Xiao Dan Koshar, is an individual who resides in Arizona.

    4.   Unilever is a Texas corporation that may be served with process by serving its registered

         agent for service of process, C T Corporation System, at its registered address, 1999

         Bryan St. Ste. 900 Dallas, Texas 75201.

    5.   This court has jurisdiction over this matter because it arises under the laws of the State of

         Texas. The amount in controversy exceeds the minimum jurisdictional limits of this

         Court.

    6.   Veriue is appropriate in this Court under Tex. Civ. Prac. & Rem. Code § 15.017 because

         actions giving rise to the suit took place in this county.

                                 III. FACTUAL BACKGROUND

    7.   Ms. Koshar began working for TIGI Linea Corporation on or about April 9, 2015.

    8.   Throughout her employment, Ms. Koshar gave her best efforts to TIGI.

    9.   Ms. Koshar was employed as a contract Demand Planner throughout her employment

         with TIGI.

   10.   Ms. Koshar anticipated a long, successful career with TIGI.

   11.   Unfortunately, TIGI discriminates against employees on the basis of race and national

         origin.

   12.   Ms. Koshar's national origin is Chinese.

   13.   Throughout the course of her employment, Ms. Koshar discovered that TIGI refuses to

         provide opportunities for advancement to Black and Chinese individuals because of their

         race and/or national origin.

   14.   Ms. Koshar has heard TIGI employees, including TIGI's Customer Service Manager for


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                         Page 2 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 22 of 35 PageID #: 26




          its Distribution Center, Rebecca Landrey, make derogatory comments about Black

          employees.

    15.   On or about July 10, 2015, Ms. Landrey stated, in reference to a Black former employee,

          "You don't know what kind of drugs you are going to find on these black people."

    16.   Ms. Koshar has also seen White employees favored over Black and Chinese employees.

    17.   By way of example, Crystal Roberson, a female, Black TIGI employee with more than

          ten years of experienced was relocated to her group in or around July 2015.

    18.   Ms. Koshar and her team had been working a few months on a product life cycle

          development project.

    19.   However, the team's supervisor at the time, Michelle Fussey, had Ms. Roberson teach

          Jessie Obrien, a White female employee with less experience, what the team developed in

          the Oracle system and how it worked.

    20.   Ms. Oberin had no part whatsoever earlier in this project and was completely new to the

          project.

   21.    Even though Ms. Oberin did not even have a beginner's level knowledge of this system,
                                                                       •
          she was placed to oversee this database management system by Ms. Fussey.

   22.    Ms. Koshar has also been passed over for two promotions to permanent employment

          positions, despite her contributions to Unilever and her exceptional qualifications.

   23.    On or around July 24, 2015, Ms. Koshar applied for a permanent position with TIGI as a

          Supply Chain/Logistics Manager with TIGI's Director of Supply Chain, Manjula

          Kekulthotuwa.

   24.    When Ms. Koshar inquired about the position, Mr. Kekulthotuwa instructed her to e-mail

          Ms. Fussey regarding position but did not have her complete a formal application of any


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                         Page 3 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 23 of 35 PageID #: 27




          kind.

    25.   Mr. Kekulthotuwa instructed Ms. Fussey to set up an interview with her for the position.

    26.   Ms. Koshar was interviewed for the position by Ms. Fussey, Ms. Landrey, and Jim

          Marcheschi, TIGI's Operations Manager.

    27.   Mr. Marcheschi was very indignant towards Ms. Koshar during the entire interview.

    28.   He wanted to disqualify her for this position based upon his opinion that Ms. Koshar did

          not have any "picking" experience, which refers to unloading boxes using a forklift.

    29.   Ms. Fussey concentrated her interview questions towards her regarding certain types of

          problems and troublesome experiences occurring in the Lewisville TIGI Distribution

          Center.

   30.    Ms. Fussey wanted to hear from Ms. Koshar what her proposed solutions were to these

          many different instances of Supply Chain matters.

   31.    Ms. Koshar provided full, clear, and detailed answers to all her questions.

   32.    Ms. Fussey seemed very pleased with her responses and told Ms. Koshar during the

          course of her questions that Ms. Koshar was doing a "very good job."

   33.    Ms. Fussey also sent Ms. Koshar an email after the interview stating as much.

   34.    During the course of this interview, Ms. Fussey was copying down on a notebook Ms.

          Koshar's solutions and remedy responses.

   35.    Before the interview was conducted, while waiting upstairs in Mr. Marcheschi's office,

          Ms. Koshar clearly overheard Mr. Marcheschi's wife talking to him over the phone about

          Adam Lapino and his status of employment for the position in question.

   36.    After the interview, Ms. Koshar sent a thank you email to Mr. Kekulthotuwa, stating that

          he "could rely on her to provide timely, accurate and unbiased reporting information" if


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                           Page 4 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 24 of 35 PageID #: 28




          Ms. Koshar were selected for the Supply Chain/ Logistics Manager position.

    37.   A few days later, Ms. Fussey, with an obvious display of sarcasm told her. "Oh, Ms.

          Koshar certainly provide timely, accurate and unbiased reporting information . . . in her

          position."

    38.   Ms. Koshar was shocked to hear that she used the same choice of words that Ms. Koshar

          had in her "Thank you" email to Mr. Kekulthotuwa.

    39.   Ms. Koshar later discovered that her application for this position was not handled per the

          company's existing job application protocol.

    40.   TIGI and its parent company, Unilever, use an outside recruiting firm to oversee job

          application status and schedule interview appointments.

    41.   From her understanding, there is no official record of her applying for the Supply

          Chain/Logistics Manager position.

    42.   Soon afterwards, her co-worker, Susan Grammar told her that she heard Mr. Marcheschi

          say that he, "[Does] not want any smart lady to work at Distribution Center. I already

          have her wife! That's plenty!"

   43.    Ms. Koshar was ultimately not selected for the Supply Chain/Logistics Manager position.

   44.    Adam Lapino, a White male who was clearly less qualified than her for the position, was

          selected.

   45.    Ms. Koshar has exceptional credentials in supply chain management.

   46.    In fact, Ms. Koshar has a degree in Supply Chain Management from one of the top

          supply chain management schools, Arizona State University.

   47.    Ms. Koshar was also a certified purchasing manager and am a member of the Institute for

          Supply Chain Management.


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                       Page 5 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 25 of 35 PageID #: 29




    48.   In addition, Ms. Koshar has extensive experience in international business management.

    49.   In or around mid-October 2015, Ms. Fussey informed her that she had no budget for her

          to be placed as a permanent employee or to continue working as a contract employee.

    50.   Shortly after, Ms. Fussey, Gail Houston, and Ms. Koshar had a meeting.

    51.   Ms. Houston wanted to confirm with Ms. Fussey that Ms. Koshar was no longer needed

          in Ms. Fussey's group so Ms. Houston could transfer her to her group as a contract

          employee.

    52.   Ms. Fussey and Ms. Houston agreed that Ms. Koshar should transition to Ms. Houston's

          group on November 1, 2015.

    53.   The next day after this meeting, Ms. Fussey told her. "You don't have to work with Gail.

          I'll understand."

    54.   Ms. Fussey spoke in a low and hateful manner about Ms. Houston and gave her the

          distinct impression that Ms. Koshar would not like Ms. Houston because she is Black.

    55.   Contrary to Ms. Fussey's claim, Ms. Koshar had just met Ms. Houston and thought she

          was a very nice person.

   56.    In or around January 2016, Ms. Houston told her she had attended a group meeting with

          other department managers.

   57.    They came to discuss the possible job promotion of Ms. Obrien to a managerial position.

   58.    Ms. Houston informed her that this practice is TIGI protocol.

   59.    Ms. Koshar was surprised to learn of discussions related to promoting Ms. Obrien, as she

          only has high school diploma.

   60.    Ms. Houston further informed her that Ms. Fussey had told the other managers present

          that one of the major reasons Ms. Obrien deserved a managerial position is that she had


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                      Page 6 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 26 of 35 PageID #: 30




          successfully undertaken and accomplished a long list of achievements.

    61.   Ms. Fussey showed that list to the other managers.

    62.   According to Ms. Houston, many of the managers told Ms. Fussey that they knew Ms.

          Obrien had not done any of what Ms. Fussey had claimed.

    63.   For example, Ms. Fussey attributed several projects for which Ms. Koshar had been in

          charge and had completed to Ms. Obrien.

    64.   According to Ms. Houston, Ms. Fussey then told the other managers that she "would not

          cooperate with them in the future when they wanted any of their people promoted."

   65.    Ms. Houston also stated that Ms. Fussey threatened to refuse to vote in favor of the

          promotion of a member of Ms. Houston's team.

   66.    Most of the managers present at that meeting knew Ms. Koshar, not Ms. Obrien, had

          successfully accomplished those needed tasks and duties for Michelle's group.

   67.    In or around March 2016, Ms. Koshar applied for another permanent position as a

          Logistics Manager at TIGI.

   68.    This time Ms. Koshar was instructed of the proper TIGI protocol to follow when

          applying for this position and followed that protocol.

   69.    The interview was conducted with the Supply Chain Operations manager, Mr. Lapino.

   70.    The interview process started in his office and concluded walking from his office and

          through the warehouse Distribution Center.

   71.    When Mr. Lapino asked Ms. Koshar about some of her accomplishments at TIGI, Ms.

          Koshar informed him about her successfully completing the product life cycle data and

          Oracle master data project.

   72.    Before Ms. Koshar could mention anything else, he told her, "Oh, I thought that was


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                      Page 7 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 27 of 35 PageID #: 31




          Jessie Obrien who did that?"

    73.   Ms. Koshar was shocked to hear Mr. Lapino's statement and was concerned that Ms.

          Fussey's attributing her accomplishments to Ms. Obrien would prevent her from

          advancing with TIGI.

    74.   On the way through the warehouse Mr. Lapino told Ms. Koshar that he "really wanted to

          learn how to do this job," referencing his new position (for which Ms. Koshar had

          applied), and told her during the course of the interview that he thought Ms. Koshar was a

          good candidate for the Logistics Manager position.

    75.   Mr. Lapino led her to believe that the he wanted to hire her as Logistics Manager so he

          could work with Ms. Koshar and so shecould help him learn his new position.

    76.   A few days after her interview with Mr. Lapino, Ms. Koshar was walking through the

          office area to the ladies' room.

    77.   Mr. Marcheschi was standing in entry of the bathroom hallway and confronted her before

          Ms. Koshar was able to pass him.

    78.   He told her in an angry tone of voice, "We have to be fair to other people considered for

          this position."

   79.    Ms. Koshar did not respond and was shocked by his behavior.

   80.    Ms. Koshar had not spoken with him about the Logistics Manager position at any time.

   81.    He also demanded in the same tone of voice that Ms. Koshar "stop following [him]."

   82.    He was visibly angry.

   83.    Ms. Koshar later noticed that the Logistics Manager position was reposted to TIGI's

          webs ite.

   84.    Ms. Koshar also heard from a coworker that Mr. Marcheschi has flirted with her and


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                       Page 8 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 28 of 35 PageID #: 32




          would not stop, even though she indicated she did not want him to flirt with her.

    85.   A few weeks afterwards, Mr. Lapino told Ms. Koshar that the reason she did not get the

          Logistics Manager position was that Ms. Koshar did not have enough warehouse

          experience.

   86.    Mr. Lapino also said that he thought the warehouse was not "a good environment for

          [Ms. Koshar]."

   87.    Ms. Koshar took this to mean that the warehouse would not be a good environment for

          her because she was female.

   88.    Ms. Koshar was surprised to hear Mr. Lapino's explanation, as the Logistics Manager

          position concerned international shipping and all the documentation requirements that go

          with it.

   89.    TIGI's Lewisville Distribution Center is a go-through world-wide Distribution Center.

   90.    In or around April 2016, Ms. Koshar expressed concern to Mr. Kekulthotuwa that Ms.

          Koshar had not been selected for the Logistics Manager position because of her race and

          sex.

   91.    Ms. Koshar told Mr. Kekulthotuwa during Ms. Houston's group meeting that she

          successfully completed all the assignments well ahead of schedule and that she proved -

          that she did very good job for the things that TIGI wanted of her and that other people

          could not do.

   92.    Ms. Koshar asked Mr. Kekulthotuwa to help her obtain a permanent management

          position.

   93.    Mr. Kekulthotuwa was openly rude and verbally attacked her by accusing her of wanting

          her managers job, which was not true.


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                        Page 9 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 29 of 35 PageID #: 33




    94.    Ms. Koshar pointed out that she was very well qualified for the open Logistics Manager

           position under Mr. Lapino and that the job was still open.

    95.    Ms. Koshar asked Mr. Kekulthotuwa to reconsider her for the position, to which he

           responded, "Even you are qualified, I do not need to hire you."

    96.    Mr. Kekulthotuwa assured her that he would see if she could be reconsidered for the

           Logistics Manager position, but ultimately she was not selected for the position.

    97.    A coworker later told her that Mr. Kekulthotuwa held several managers' meetings in

           which he told the managers to watch out for her and instructed them to be careful.

    98.    Ms. Koshar has seen other managers, including Ms. Landrey and Ms. Fussey, push Black

           employees out of their groups, including Sophia Brown, Shantell Evans, and Crystal

           Roberson.

    99.    It is Ms. Koshar's understanding that in Mr. Marcheschi will only hire White, male

           managers for his group.

    100.   Because Ms. Koshar was not selected for either promotion, her employment with TIGI

           ultimately came to end in in May 2016.

                                       IV. CAUSES OF ACTION

   A. Sex Discrimination

   101.    Plaintiff re-alleges and incorporates the allegations contained in the above paragraphs as

           if fully stated herein.

   102.    Defendant's actions as described herein constitute unlawful sex discrimination in

           violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

           seq.

   103.    Plaintiff has satisfied all jurisdictional prerequisites in connection with Plaintiff's claims.


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                              Page 10 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 30 of 35 PageID #: 34




    104.   As a result of Defendant's unlawful discrimination, Plaintiff has suffered and expects to

           suffer pecuniary losses, including but not limited to, lost wages and other benefits

           associated with her employment.

   105.    As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary losses

           including, but not limited to, emotional pain, suffering, inconvenience, personal

           humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary damages.

   106.    Defendant acted at all relevant times with malice and/or reckless indifference to

           Plaintiff's federally-protected rights. Plaintiff therefore seeks punitive damages under 42

           U.S.C. § 1981a.

   107.    Defendant's actions referenced in the paragraphs above have caused Plaintiff to retain the

           services of the undersigned counsel in order to pursue her rights in this action.

           Consequently, Plaintiff seeks attorneys' fees, expert costs, and other costs of suit under

           42 U.S.C. § 2000e-5(k).

   108.    Additionally, Plaintiff seeks any and all equitable relief necessary to return her to the

           position that she would have been in but for Defendant's unlawful discrimination.

   B. TCHRA National Origin Discrimination

   109.    Plaintiff re-alleges and incorporates the allegations contained in the above paragraphs as

           if fully stated herein.

   110.    Defendant's    actions    as   described   herein   constitute   unlawful   national   origin

           discrimination in violation of the Texas Commission on Human Rights Act, Tex. Lab.

           Code § 21.051.

   111.    Plaintiff has satisfied all jurisdictional prerequisites in connection with her claims under

           the Texas Labor Code.


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                           Page 11 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 31 of 35 PageID #: 35




    112.     As a result of Defendant's unlawful discrimination, Plaintiff has suffered and expects to

            suffer pecuniary losses, including but not limited to, lost wages and other benefits

            associated with her employment. ,

    113.    As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary losses

             including, but not limited to, emotional pain, suffering, inconvenience, personal

             humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary damages.

    114.     Defendant acted at all relevant times with malice and/or reckless indifference to

            Plaintiff's state-protected rights. Plaintiff therefore seeks punitive damages under the

            Texas Labor Code.

   115.     Defendant's actions referenced in the paragraphs above have caused Plaintiff to retain the

            services of the undersigned counsel in order to pursue her state rights in this action.

            Consequently, Plaintiff seeks attorneys' fees, expert costs, and other costs of suit under

            the Texas Labor Code.

   116.     Additionally, Plaintiff seeks any and all equitable relief necessary to return her to the

            position that she would have been in but for Defendant's unlawful discrimination.

   C.      Retaliation

   117.     Plaintiff realleges and incorporates the allegations contained in the Paragraphs above as if

            fully stated herein.

   118.     Defendant intentionally retaliated against Plaintiff in violation of Tex. Lab. Code §§

            21.001 et seq.

   119.     As a result of the unlawful retaliatory actions of Defendant as described above, Plaintiff

            has suffered, and will continue to suffer, actual damages in the form of lost wages,

            medical and mental health costs, both past and future, and lost employment benefits, for


   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                           Page 12 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 32 of 35 PageID #: 36




           which she hereby sues.

    120.   As a result of Defendant's unlawful retaliation, Plaintiff has suffered compensatory

           damages by reason of emotional pain, suffering, inconvenience, mental anguish, loss of

           'enjoyment of life, and other non-pecuniary damages, for which she hereby sues.

    121.   At all times relevant to this action, Defendant acted with malice or reckless indifference

           to Plaintiffs federally protected rights, thus entitling her to punitive damages, for which

           she hereby sues.

   122.    To redress the injuries sustained by Plaintiff on account of Defendant's retaliatory

           actions, Plaintiff has retained the undersigned counsel to represent her in this action.

           Plaintiff therefore seeks recovery of her reasonable attorneys' fees, experts' fees, and

           costs.

                                         V. JURY DEMAND

   123.    Plaintiff hereby makes a demand for a trial by jury on all issues, claims and defenses in

           this action.

                                 VI. REQUEST FOR DISCLOSURE

   124.    Defendant is requested to disclose, within 50 days of service of this request, the

           information and material described in Texas Rule of Civil Procedure 194.2.




   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                         Page 13 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 33 of 35 PageID #: 37




                                              VII.    PRAYER

    125.   WHEREFORE, Plaintiff Ms. Koshar respectfully requests that the above-named

           Defendant, be cited to appear in this matter and that, after jury trial by proof, she be

           awarded:

                       i.   Back pay, including but' not limited to, lost wages (salary and

                            commissions) and other employment benefits;

                      ii.   Reinstatement to Plaintiff position of employment, equivalent position of

                            employment, or the position of employment Plaintiff would have enjoyed

                            but for the discrimination and retaliation;

                   iii.     In the event that reinstatement is not feasible, front pay with respect to all

                            pay and benefits Plaintiff would have received but for termination;

                   iv.      Judgment against Defendant for compensatory damages including

                            emotional pain, suffering, inconvenience, mental anguish, and loss of

                            enjoyment of life;

                      v.    Actual damages;

                   vi.      Punitive damages;

                  vii.      Liquidated damages in the maximum amount allowed by law;

                 viii.      Judgment against Defendant for Plaintiffs reasonable attorneys' and

                            experts' fees; and costs of suit; and

                   ix.      Prejudgment and post-judgment interest as allowed by law;

                      x.    Such other and further legal and/or equitable relief to which Plaintiff may

                            be justly entitled, as this court may deem proper.




   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                                             Page 14 of 15
Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 34 of 35 PageID #: 38




                                           Respectfully submitted,

                                                      --112/    20 1 7
                                           Date:

                                             X ;CI'              kosilA, L/
                                           Xiao Dan "Dannie" Koshar, Pro Se
                                           P.O. Box 8143
                                           Tumacacori, Arizona 85640
                                           xiao99win@yahoo.com

                                           g3z              -- 0




   PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE                                            Page 15 of 15
                 Case 4:21-cv-00280-SDJ-KPJ Document 1-1 Filed 04/07/21 Page 35 of 35 PageID #: 39
  JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

  I. (a) PLAINTIFFS                                                                                               DEFENDANTS

                       ►a   a     -Pa t,         k'D.51‘1,--1                                                         Tied L /A)                                                    A4,
          (b)    County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant
                                      (EXCEPTIN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

                                                                                                                  Attorneys (IfKnown)


                         Pa-0 5.,
          (c) Attorneys (Firm Name, Address, and Telephone Number)




 II. BASIS OF 'JURISDICTION (Place an "X"m One fox Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                              (For Diversity Cases Only)                                        and One Box for Defendant)
 0 1           U.S. Government             0 3    Federal Question                                                                     PTF      DEF                                            PTF      DEF
                 Plaintiff                          (U.S GOVC171111CM Not a Pang)                       Citizen of This State          0 I      0 I        Incorporated or Principal Place       0 4    0 4
                                                                                                                                                             of Business In This State

 0 2           U.S. Government             0 4    Diversity                                             Citizen of Another State         0 2    0      2   Incorporated and Principal Place    0 5      0 5
                 Defendant                          (Indicate Citizenship ofParties In hem Ill,)                                                              of Business In Another State

                                                                                                        Citizen or Subject of a          0 3    0      3   Foreign Nation                      0 6      0 6
                                                                                                          Forcien Country
 IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
           t•'     'ONTItACT,,'                                                                         t:: FORFEITUREIPENALTN' ..'              TBANKRUPTCY.:If          .. ....':.7:: OTHER STATUTES .. ..
 0    110 Insurance                         PERSONAL INJURY               PERSONAL INJURY               0 625 Drug Related Seizure          0 422 Appeal 28 USC 158            0 375 False Claims Act
 0    120 Marine                      0 310 Airplane                    0 365 Personal Injury -               of Property 21 USC 881        0 423 Withdrawal                   0 376 Qui Tam (31 USC
 0    130 Miller Act                  0 315 Airplane Product                   Product Liability        0 690 Other                               28 USC 157                          3729(a))
 0    140 Negotiable Instrument                    Liability            0 367 Health Card                                                                                      0 400 State Reapportionment
 0    150 Recovery of Overpayment     0 320 Assault, Libel &                  Pharmaceutical                                                      PROPERTNT.IGHTS ', E''', 0 410 Antitrust
          & Enforcement ofJudgment                 Slander                    Personal Injury                                               0 820 Copyrights                   0 430 Banks and Banking
0     151 Medicare Act                0 330 Federal Employers'                Product Liability                                             0 830 Patent                       0 450 Commerce
0     152 Recovery of Defaulted                    Liability            0 368 Asbestos Personal                                             0 835 Patent - Abbreviated         0 460 Deportation
          Student Loans               0 340 Marine                             Injury Product                                                         New Drug Application     0 470 Racketeer Influenced and
          (Excludes Veterans)         0 345 Marine Product                    Liability                                                     0 840 Trademark                          Comtpt Organizations
0     153 Recovery ofOverpayment                   Liability             PERSONAL PROPERTY               •:..:.• i* , I.ABOR ,:,.: ' " .::- ii.f.i.SOCIALSECURITY..::.:.",:i.: 0 480 Consumer Credit
          of Veteran's Benefits       0 350 Motor Vehicle               0 370 Other Fraud               0 710 Fair Labor Standards          0 861 HIA (1395ff)                 0 490 Cable/Sat TV
0     160 Stockholders' Suits         0 355 Motor Vehicle               0 371 Truth in Lending                       Act                    0 862 Black Lung (923)             0 850 Securities/Commodities/
O     190 Other Contract                          Product Liability     0 380 Other Personal            0 720 Labor/Management              0 863 DIWC/DIWW (405(g))                 Exchange
0     195 Contract Product Liability  0 360 Other Personal                    Property Damage                        Relations              0     864 SSID Title XVI           0 890 Other Statutory Actions
0     196 Franchise                               Injury                0 385 Property Damage           0 740 Railway Labor Act             0 865 RS1 (405(g))                 0 891 Agricultural Acts
                                      0 362 Personal Injury -                 Product Liability•        0 751 Family and Medical                                               0 893 Environmental Matters
                                                  Medical Malpractice                                                Leave Act                                                 0 895 Freedom of Information
j."    '":.;:REAL'PROPERTY : ,.. i,.: ,"*.ii:i.,.CIVICRIGHTS •••        .:'PRISONER•PETITIONS           0 790 Other Labor Litigation        4'.., FEDERALTAXSUITS:i:,:h              Act
 0    210 Land Condemnation           0 440 Other Civil Rights              Habeas Corpus:              0 791 Employee Retirement           0 870 Taxes (U.S. Plaintiff        0 896 Arbitration
 0    220 Foreclosure                 0 441 Voting                      0 463 Alien Detainee                       Income Security Act                or Defendant)            0 899 Administrative Procedure
 0    230 Rent Lease & Ejectment      0 442 Employment                  0 510 Motions to Vacate                                             0 871 IRS—Third Party                    Act/Review or Appeal of
 0    240 Torts to Land               0 443 Housing/                           Sentence                                                               26 USC 7609                    Agency Decision
 0    245 Tort Product Liability                  Accommodations        0 530 General                                                                                          0 950 Constitutionality of
 0    290 All Other Real Property     0 445 Amer. w/Disabilities -      0 535 Death Penalty             •:', : .:.'.i111•11)11GRATION  :,73                                         State Statutes
                                                  Employment                Other:                      0 462 Naturalization Application
                                      0 446 Amer. w/Disabilities -.     0 540 Mandamus & Other          0 465 Other Immigration
                                                  Other                 0 550 Civil Rights                          Actions
                                      0 448 Education                   0 555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
           s
V. ORIGIN (Place an "X" in One Box Only)
      I     Original             0 2 Removed from             0    3   Remanded from               0 4 Reinstated or      0       5 Transferred from       0 6 Multidistrict            0 8 Multidistrict
            l'rocecding              State Court                       Appellate Court                 Reopened                     Another District           Litigation -                 Litigation -
                                                                                                                                    (specify)                  Transfer                     Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes :mien diversity):

VI. CAUSE OF ACTION                         Brief description of cause:


VII. REQUESTED IN     0                           CHECK IF THIS IS A CLASS              ACTION            1)EMAND S                                    CHECK YES only if demande in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:                     es     0 No
VIII. RELATED CASE(S)
                                                 (See instructions):
     'IF ANY                                                            JUDGE                                                                  DOCKET NUMBER
DATE               3                                                       SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONL.
                                           a-
      RECEIPT fl                     AMOUNT                                    APPLYING IFP                                    JUDGE                             MAG. JUDGE
